Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Election/Restriction
	This application contains claims directed to the following patentably distinct species of the claimed invention: 1) a memory controller for assigning an address to enable accessing of the reserved memory cells in response to the second signal (claims 1-4) that reflects to Fig. 9; 2) when a first memory cells are accessed more than a threshold access number, to move data stored in the first memory cells to the reserved memory cells and replace the first memory cells with the reserved memory cells (claims 5-8) that reflects to Fig. 11; 3) wherein when the switch is disabled, a bit line loading associated with the second memory cell sub-array is decreased, and the first memory cell sub-array has a third operation speed faster than the first operation speed (claims 9-11) that reflects to Fig. 14A; and 4) wherein when the switch is enabled, the memory device operates as a normal mode, and when the switch is disabled, the memory device operates as a fast mode faster than the normal mode; and a controller for dynamically setting a mode of each of the plurality of memory devices based on requests externally provided, by controlling the switch of each of the plurality of memory devices (claims 12-15) that reflects to Fig. 14A
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, no claim is generic.
Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/HOAI V HO/Primary Examiner, Art Unit 2827